Petition for Writ of Mandamus Dismissed as Moot and Memorandum Opinion filed
March 19, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00140-CV



       IN RE MEDICAL CARBON RESEARCH INSTITUTE, L.L.C. AND
                      JACK C. BOKROS, Relators



                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             23rd District Court
                           Brazoria, County, Texas
                            Trial Court No. 33349


                      MEMORANDUM OPINION

      On February 21, 2013, relators filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Ben Hardin,
presiding judge of the 23rd District Court of Brazoria County to vacate his order
dated February 7, 2013, entered in trial court cause number 33349, styled Michael
M. Phillips v. Jack C. Bokros, PhD and Medical Carbon Research Institute, L.L.C.
Relators claim the trial court abused its discretion in granting plaintiff’s motion to
compel production of documents. Relators also filed an emergency motion to stay.

       On February 21, 2013, we granted a stay of the trial court’s order and
requested a response. On March 7, 2013, the trial court signed an order that
vacated and withdrew its order of February 7, 2013,

       Accordingly, the petition for writ of mandamus is ordered dismissed as moot
and our stay is lifted.

                                       PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.




                                          2